Title: From George Washington to Major General Horatio Gates, 11 October 1778
From: Washington, George
To: Gates, Horatio


          
            Sir,
            Head Quarters Fredericksburgh Octr 11th 1778
          
          Your favour of yesterday was handed me in the afternoon—I thank you for the communication of Major Gray’s letter. I have received a correspondent account from another quarter, with only this difference, that there is said to have been forty instead of twenty five sail in the Sound. I am assured by the Gentlemen who are charged with procuring intelligence in the Jerseys, that the English fleet were within the hook the seventh instant.
          I doubt not your division is held in readiness to march at any moment—I expect soon some interesting and decisive intelligence which  
            
            
            
            will possibly determine whether any of the troops ought to move immediately Eastward. I am Sir Your most Obedt servt
          
            Go: Washington
          
          
          p.s. You will please fo[r]ward the inclosed by express.
          
        